Promotion of clean road transport vehicles (debate)
The next item is the debate on the report by Dan Jørgensen, on behalf of the Committee on the Environment, Public Health and Food Safety, on the revised proposal for a directive of the European Parliament and of the Council on the promotion of clean and energy-efficient road transport vehicles.
rapporteur. - (DA) Madam President, every day there are Europeans who become ill because of air pollution. Every day there are Europeans who die because of air pollution from traffic in Europe. We also know that we are facing extreme climate changes, which are not least due to the fact that too much fuel is being used by the transport sector. For those two reasons, this is extremely important legislation that we are debating in the House this afternoon. For those two reasons also, this is an extremely important compromise that we have successfully negotiated between Parliament and the Council of Ministers and that we shall, I hope, adopt tomorrow.
What we would be adopting is an obligation on the part of European authorities to play a much greater role in combating air pollution. What we are adopting is an obligation for authorities to take account of more than the price in pounds and pence or euros and cents when making a decision to purchase a vehicle, whether it be a refuse collection lorry, bus or other vehicle they use to carry out public sector tasks. Account must also be taken of the costs to health, the environment and the climate of the fact that vehicles emit different types of particles and that, in burning fossil fuels, they cause increased pollution and thus more global warming.
We are not compelling local authorities to choose the most environmentally friendly solution, but we are forcing them to take account of the consequences in terms of health and the environment when making their calculations. We are also creating openness and transparency in connection with the decisions made. I am thus also certain that far more public authorities in Europe will make the correct - that is to say, the green - choices rather than the short-term, albeit perhaps cheaper, options involving calculations merely in pounds and pence. Moreover, that is the whole purpose of the proposal.
What is more, the proposal will presumably, I hope, have some direct environmental impact because the public sector is in actual fact responsible for a large proportion of the purchases of a wide range of vehicles: for example buses, with public authorities in Europe accounting for approximately a third of bus purchases. Over and above the very direct environmental impact, this proposal will also have a secondary effect, as we want to create a demand for special environmentally friendly vehicles - a demand that can drive the market and that can make it profitable for industry to develop new, better and more environmentally-friendly vehicles, and before legislation requires them to do so.
I think it important to emphasise that this is not a very bureaucratic arrangement. It is not a question of imposing a whole lot of onerous rules on local authorities. Nor is it a question of creating a huge amount of red tape. On the contrary, we have put together an arrangement that is very easy to implement and roll out. It is an arrangement that also contains exemptions wherever they may be required and, especially, one that ensures that a country already in possession of an efficient system that takes account of the impact on health and the environment of vehicle purchases can retain that system.
As has already been pointed out, we have successfully negotiated an agreement, a compromise. In the process, I believe we have also sent an important signal that we stand shoulder to shoulder here in Parliament where this important piece of legislation is concerned. I should like to thank all the shadow rapporteurs and the Commission for its constructive cooperation. I should also like to thank the French Presidency for the focused effort it too has made to reach this compromise. I am proud that, tomorrow, we can vote through a piece of legislation that will reduce pollution in Europe and whereby local authorities will be in the driver's seat in the fight against global warming and the fight against the air pollution that makes many Europeans ill every year.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, as you know, the objective of the proposal is to increase the presence on the European market of energy efficient vehicles that produce low levels of pollution, with the aim of reducing both energy consumption and emissions of CO2 and other pollutants. These measures will benefit citizens who live in large towns and cities, who now account for the majority of Europe's population.
First of all, I would like to thank the rapporteur, Mr Jørgensen, and the shadow rapporteurs, for their commitment and constructive input, as well as the close collaboration that has taken place in the interinstitutional discussions throughout the summer. This collaborative process has enabled us to produce a compromise text which has received broad support at first reading.
The provisions of the proposal for a directive stipulate that public bodies and companies, and also companies offering a public passenger transport service, must include energy consumption and the emission of CO2 and other pollutants among the criteria for selecting vehicles procured by means of competitive tendering. The procurement decision would thus in future not be based solely on the price of the vehicle but also on the environmental costs that it involves throughout the vehicle's life. At the same time, the proposal leaves an option for local authorities to decide on the details of implementation of the provisions, and thus fully abides by the principle of subsidiarity. The legislative text which we are approving does not bring in new administrative procedures. The proposal is thus perfectly consistent with the existing regulations on procurement and public services and all the provisions contained in them, such as those on exemption thresholds, remain in force.
Furthermore, the proposal represents a major step forward in Community policies on energy, climate and the environment. The directive will incorporate general parameters for energy consumption, emissions of CO2 and emissions of other pollutants into procurement through competitive tendering. The public sector in Europe will therefore serve as an example, promoting more advanced innovative technologies in order to produce sustainable transport systems in the future. In my view, this is a very clear message, and it can be transmitted by local public concerns or those that produce local services in relation to the very important sector of pollution reduction.
Furthermore, the proposal introduces the sustainable economy into public tendering for the supply of vehicles, without giving rise to higher costs. Instead, the impact that the vehicles will have throughout the period of their use will be forecast and made transparent before they arise. Therefore, the purchasing of public transport resources will be decided on in a rational manner so that higher costs can be avoided, both for operators and for public transport companies themselves.
The effects of the directive - and I am just finishing, Mr President - are anticipated to go far beyond its immediate sphere of application. Public procurement procedures are a key, high-visibility market and they can influence decisions taken by companies and private individuals. It can be anticipated that, thanks to this directive, in the long term clean, energy efficient vehicles will come in greater numbers onto the market and there will be a reduction in their costs through economies of scale. As a result, energy efficiency will rise and emissions of CO2 and other pollutants will fall for all vehicles circulating in Europe.
Now I would like to hear what the MEPs that are to participate in the debate have to say, so that at the end of the debate I can provide the necessary clarifications to them. I hope that, through this debate, we can achieve a positive outcome and that the revised proposal for a directive can be adopted.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (DE) Mr President, Commissioner, ladies and gentlemen, I should like to start by saying that it is clear from this draft report that environmental protection and climate change really matter to the whole of the European Parliament and to all of its committees, but also to the Commission and the Council.
I therefore think that we can certainly get behind Mr Jørgensen when he says that everyone in Europe should pay attention to reducing pollutant emissions and that environmental and climate protection factors play an important role in the procurement of vehicles. However, the environment and climate change must also be a matter for the people, for the citizens of the European Union themselves - it must be an autonomous concern, in other words a concern for those who purchase cars or buses in the European Union. I therefore continue to wonder whether the provisions we are proposing here will really strengthen citizens' consciences in this matter in the end, or whether they will in fact weaken them, and whether this directive actually serves the objectives we are aiming for at all, or whether it will actually just create yet more frustration at alleged Brussels bureaucracy.
As I see it, there are a multitude of examples in many European countries showing that hydrogen-powered vehicles and low-CO2 vehicles are already being purchased today, without this directive - in other words, there is already an environmental awareness. I rather doubt that a directive will really bolster this, because in my view the directive does very little, and it is not true, as you claim, Mr Jørgensen, that the environmental effects will be particularly large.
Our target ought to be to raise the awareness of purchasers, and not necessarily to influence 1% of the passenger car market and 6% of the truck market with this directive. I think that the impact will be relatively small: the tendering conditions will be relatively extensive and ultimately the national implementation will dominate the decision. This means that it is quite possible, at least according to the Council's legal services, that environmental effects will have a weighting of only 1%, and thus that the impact on the environment will be relatively small.
However, the directive will also do no harm, because in the end all those involved will be able to carry on more or less as before. That is an achievement of the Council and of the shadow rapporteur in the Committee on the Environment, Public Health and Food Safety, Mr Hoppenstedt. The opinion of the Committee on Internal Market and Consumer Protection, of which I was the draftsman, also took a position along these lines, and it was possible to make considerable improvements to the directive in the trilogue.
I therefore think that there are certainly some positive points that are worth emphasising, because some of the directive's bureaucratic teeth have been pulled. It now provides the Member States with the option of laying down technical requirements for tendering, which gives a considerable degree of flexibility. It also states that specialised vehicles are generally not included in its scope.
Nevertheless, there is still the risk of zero weighting, and I would therefore say, in conclusion, that the directive is trying to reach the right destination by the wrong path. The amendments that came out of the compromise in the trilogue mean that - assuming it is implemented at national level in a way beneficial to contracting entities - in many Member States it will in all likelihood have almost no effect.
Those involved in the EU institutions need to ask themselves whether this directive, as it currently stands, still - following the admittedly difficult compromise in the trilogue - actually meets the goal for which it was intended. The quality of its provisions depends almost entirely on their transposition by the Member States, in which case there is no real need for Community-level regulation.
I would point out once again that, regrettably, this directive ultimately applies only to 1% of passenger car sales and 6% of commercial vehicle sales, and will therefore unfortunately not be of very great benefit to the environment.
draftsman of the opinion of the Committee on Transport and Tourism. - (RO) The directive introduces green criteria among the criteria examined for purchasing clean and energy-efficient road transport vehicles. Member States will inform the contracting authorities and entities which provide public passenger transport services about the provisions relating to the procurement of environmentally friendly vehicles.
The Committee on Transport and Tourism is proposing that Member States and the Commission consider the eligibility of urban mobility projects for financial support and the promotion of environmentally friendly vehicles during the mid-term review of the national strategic reference frameworks and national and regional operational programmes. Similarly, urban transport initiatives and the Civitas and the Intelligent Energy-Europe programmes must be continued.
The Committee on Transport and Tourism has suggested the use of the label 'clean and energy-efficient urban road transport' by the authorities whose purchases of environmentally friendly vehicles account for the largest share in the total annual specific procurement. I would like to congratulate the rapporteur and I am sure that this document will change the attitude of local public authorities towards the environment.
on behalf of the PPE-DE Group. - (DE) Madam President, the Commission proposal before us on the promotion of energy-efficient vehicles is a revised version of the original proposal that we rejected two years ago. The new Commission proposal represents a considerable improvement. It has to be said, however, that this text too contains numerous points that can be criticised, such as the absence of an impact assessment, the relatively small market share of the vehicles concerned - a point that has already been made - and, not least, the compulsory inclusion, in contravention of legislation by the European Court of Justice, of environmental criteria in the applications procedure.
These defects have been exacerbated by the agreement in the lead committee, which would produce rigid and bureaucratic regulations. This outcome would have been unacceptable to me. Within the framework of promoting a compromise - and this is something positive to be noted - the content has been completely changed in conjunction with the Council and the Commission - so that there is now a text to be agreed on in plenary that can be supported.
Flexibility for the municipalities is at the heart of this. The Member States are free to set their own guidelines, replacing the standardised methodology of the Commission proposal. In Germany alone am I aware of numerous standards governing the procurement of environmentally friendly vehicles. These standards are already being used successfully today and, according to what is stated by our municipal associations, should remain in this form in the future. In these cases, no new obligations are to be expected, therefore.
For Member States without corresponding regulations, the text presents, on the other hand, guidelines for an environmentally friendly procurement policy. If, however, Member States should opt for the model developed by the Commission, they can now count on simplified procedures. In the case of procurements of up to EUR 249 000, no formal applications procedure needs to be set in motion. The de minimis threshold values apply. Special vehicles too are excluded, as we have heard.
The compromise text is supported by the Council and the Commission and is accepted by the municipal associations, as well as by the motor industry. Even if it had perhaps been possible to dispense with the whole legislative text, there are practically no contrary interests left. Overall, I recommend falling in with the compromise approach.
Mr President, I firstly want to thank the rapporteur for his persistence on an issue that Parliament initially rejected. I also want to thank the European Commission for also having persisted with this issue, by presenting a revised text which is fundamental given that it uses an instrument that is already available, namely the capacity of local authorities to promote exemplary public procurement, particularly in an area such as clean road transport vehicles, which are now vital.
I also welcome the fact that a risk was taken in speeding up the process which, I hope, can now move forward, just as happened with the pact or conciliation.
I also welcome the support for and recognition of initiatives such as CIty-VITAlity-Sustainability (CIVITAS) and Intelligent Energy Europe, which form the basis for this kind of programme. We hope that this support will continue, together with recognition of the participation of all stakeholders, including the support expressed for hydrogen.
However, as regards supply infrastructures, I must regret that, in the end, we have not been able to use an instrument from the field of transport which has been rejected to a certain extent by this Parliament, namely trans-European energy networks, which were previously proposed but not in the end accepted.
There has been talk about all the funds and all the state aid, but no particular fund or programme of trans-European energy networks has been identified. There has been some dragging of feet in recent years with regard to these and yet, for the supply of new alternative fuels, such as gas or hydrogen, they are now vitally necessary.
I would therefore ask Commissioner Tajani whether, in the future, when reviewing this text or perhaps even before that, he could present us with a proposal in this respect: namely, to use this instrument of the trans-European energy networks to ensure the supply of these new fuels in one of the areas where there is the greatest need, in other words the area of these essential infrastructures for new fuels.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, I would like to thank Mr Jørgensen for the report. I believe that this really is an action that is consistent with the entire energy and environment package that we are debating. It will certainly have an effect on public procurement procedures, undoubtedly guiding the choices made by the institutions, but first and foremost - upstream of that - guiding the choices made by manufacturers.
This truly equates to the presentation of a coherent framework of specifications that vehicles will have to meet in relation to both the parameters for reducing greenhouse gas emissions and other parameters directly relating to pollution and health.
A monetary evaluation would also be of some concern: as far as carbon dioxide is concerned, this is already a current topic for the Kyoto Protocol in terms of emissions trading. In other areas, it would also strictly mean a monetisation of health, or a monetary evaluation of health. It is clear, though, here that the specific aim is to find points of comparison, certainly not to encourage but rather to reduce emissions, including those that have an impact on health. Thus, there are technical specifications for energy efficiency and environmental performance.
That is the major opportunity which this directive offers. The situation is therefore clear but it does not restrict the choices available to institutions. I am rather amazed by the opposition voiced, which seems to me to be full of preconceptions. This directive makes a strong suggestion to the institutions, but in my view it is directed above all at vehicle manufacturers.
on behalf of the Verts/ALE Group. - (DA) Thank you, Mr President, and thank you Mr Jørgensen for your frank and constructive cooperation. The law that we shall, I hope, adopt tomorrow is a necessary one. Experience from, in any case, Denmark, where Dan Jørgensen and I come from, has taught us that, if we do not create proper frameworks for green purchasing, we never move beyond the talking stage. Public authorities choose the cheapest offer, not the greenest one. It is therefore right to make it compulsory for European authorities to take account of, for example, CO2 and particle emissions when they are about to invest in new vehicles. We should ideally have liked to see all authorities use a common method of factoring environmental impact into their distribution of tenders, so that it became clear that the polluter paid. The internalisation of external costs, as we call this principle, is something that we all want to see. It would also give producers a degree of security in relation to the distribution criteria used. However, we are happy to live with the solution we have come up with in this House, whereby local authorities and the State itself can choose whether they want to impose specific requirements in connection with fuel consumption and particle emissions in their tender material or whether they want to use a model in which a value is placed on the vehicle's environmental impact, which thus becomes part of the basis of the contract. In this connection, we are satisfied that the price, which the proposal sets per kg of CO2, more closely approximates to the anticipated market price. Only in this way is a strong incentive created for developing clean buses, lorries and private cars. It is a shame that, in the committee, we could not obtain a majority for imposing the same requirements on the trade in used vehicles. There are no technical reasons for not applying them in this connection too. By only applying them to new cars, it will be too long before the beneficial effects of the proposal filter through, and we do not in actual fact have time to wait for these entirely necessary improvements. Nonetheless, this legislation is an important step in the direction of making use of the public sector's huge purchasing power to press for green solutions across the board.
on behalf of the GUE/NGL Group. - (GA) Mr President, I welcome the recommendations in the conciliation measure agreed by representatives of Parliament, the Council and the Commission on clean road transport vehicles.
Local authorities and other public bodies must be urged to invest in sustainable clean transport.
When green, efficient transport choices are made, especially in our cities, this benefits citizens' health and the environment. This will help us to comply with our climate commitments and, more importantly, this can be a market catalyst for clean transport choices. Those involved in public procurement ought to consider the long-term benefits.
All costs relating to the measures chosen should be taken into account in the calculations.
The transport sector is where Europe is experiencing the most difficulties.
I hope that this directive shall be adopted - as soon as possible - so that it can be implemented by 2010 as a support for local authorities and for public bodies who value the environment.
on behalf of the IND/DEM Group. - (NL) Mr President, the importance of a sustainable society is always underlined in the climate and energy debate that is currently being held in this House, and a sustainable transport sector forms part of this. In the past few months, we have tried to impose stricter standards on freight transport (Euro 6) and cars. In this, we have addressed the problem at source. We could make transport more sustainable at subsequent stages too, by issuing green invitations to tender, as is being suggested in the proposal we are discussing at the moment.
I wholeheartedly support the principle of including energy and environmental impacts in tenders for vehicles. It makes for sustainable vehicle development, because demand for sustainable vehicles is promoted, which spurs manufacturers on to innovate. Important aspects that should be taken into consideration are fuel consumption and the related CO2 emissions, but also the emission of toxic and otherwise harmful particles and substances, such as carbon dioxide and fine particulate matter.
For effective policy, it is important to guarantee a valuable exchange of knowledge and information between the Member States. In that way, best practices can be exchanged, as a result of which the green procurement procedure can be optimised.
I should like to thank the rapporteur, Mr Jørgensen, for the compromise he has struck with the Council on this topic. In a previous phase, this issue was difficult to discuss, but at second reading, to my mind at least a reasonable agreement was thrashed out, which I have been able to put my name to.
(PT) Mr President, Commissioner, just this morning President Sarkozy spoke in this House about the difference between protectionism and intelligent market intervention. If we add to that the countless instances in which European industry is overlburdened with rules and restrictions which, while necessary, make it less competitive, we can easily understand the reason for praising and voting in favour of the proposal currently under discussion.
It is well-known that the European Union has various instruments with which to achieve the proposed 'three times twenty' targets: one of the most common approaches is to require European industries to comply with environmental and emission control criteria; an alternative, which is what we are discussing today, is to suggest that public authorities should act as market catalysts. This makes total sense. Encouraging major public buyers to drive the markets and create a demand for clean and energy-efficient vehicles, the production of which may be more costly but is certainly environmentally positive, is a way of intervening in the market which is legitimate, appropriate and defensible.
Clearly this intervention cannot occur in a manner contrary to the interests of taxpayers. However, these interests must be measured in terms of both the immediate costs and the potential environmental benefits brought to citizens' daily lives. Under the commitment being debated today, public authorities shall, when purchasing their road transport fleets, be required to calculate not only the purchase price but also the vehicles' lifetime costs in terms of fuel, CO2 emissions and air pollution. Ultimately, these costs must be used as a procurement criterion.
Public authorities shall therefore have the opportunity in the future to set an example and act as a catalyst for the automobile sector so that the latter develops and invests in the production of environmental vehicles with ever-decreasing CO2 and pollutant emissions. Finally, I congratulate Mr Jørgensen and the draftsmen, whose work has enabled this document to be debated today, in the expectation that it will actually help to change habits with positive consequences for the sustainable future of our societies.
(DE) Mr President, even though we have now arrived at compromises, or perhaps precisely because we have now arrived at compromises, which - as Mr Schwab has just said - have removed the teeth from this legislative text, the question arises as to what is the point of this directive.
In view of the very small market share of publicly purchased vehicles - we are talking about 1% of private cars and 6% of lorries - there can be no question of a significant contribution to climate protection being made. It is no more than a drop in the ocean. The expenditure it involves us in is not justified in terms of value.
Above all, I find the use of procurement law as an instrument to be questionable. As an instrument of economic purchase by public authorities, procurement law is clearly designed to be related to the product, its suitability and its performance. Additional environmental criteria are simply not included.
I should also like to point out that we shall debate product standards in Brussels. We are to debate emissions standards for lorries and private cars and are then also to debate CO2 thresholds for private cars and lorries. We do not need additional European regulations governing product acquisition. We are in this case once again creating additional and useless bureaucracy and we are once again infringing the principle of subsidiarity.
(FR) Mr President, at a time when our debates revolve inexorably, like whirling dervishes, around the crisis, I cannot resist the temptation of describing the approach of my colleague, Dan Jørgensen, as a circle, but this time a virtuous circle; one, what is more, that is virtuous in its transparency.
With public procurement, to encourage the replacement of old vehicle fleets with new vehicles, is to put the economy at the service of the environment; to reduce CO2 emissions in order to create demand is to put the environment at the service of the economy. This is a perfect equilibrium constructing this virtuous circle on the budgetary level, on the ecological level and on the level of transparency. It is at this price that it will represent a real step forward.
In order to do this, we must be guided by two principles: a true assessment of the cost of a vehicle over its entire lifespan and transparent local decision making so that a socially responsible audit of the consequences for the benefit to the environment can take place. Without transparency, we shall have a circle, but far from a virtuous one. I should like to pay tribute to the work carried out by our fellow Member to reinforce this transparency. By making use eventually of all the facts relating to his or her purchases and of a record of achievements emphasising the real goodwill of local authorities in acquiring clean vehicles, every citizen will make the same assessment, will publicly and actually evaluate the reality of these commitments, beyond the rhetoric.
In this vein, we can do no better than promote the creation of an ecological label, a visible, legible and understandable label of this ecological quality. In this time of crisis, the European car industry will find that this new demand for clean, ecologically labelled vehicles, far from acting as a brake, will act as a stimulus for development, a challenge to respond to. The economic crisis must in no way serve as a pretext for going back on improving our practice aimed at reducing the harmful effects on the environment.
On the contrary, we have an opportunity here. Let us know how to grasp it and create new virtuous circles by thinking of our planet, here and now, but above all of future generations.
Mr President, thank you for your forbearance. After much debate over its first report, the Commission submitted a revised proposal last January, the aim of which is to contribute to making the EU a highly energy-efficient and low-greenhouse-gas-emitting economy through the promotion of clean and energy-efficient vehicles. This policy is in line with several other proposals, including those under the climate and energy package. In my view, the directive would accelerate the take-up of cleaner and more efficient vehicles, while creating a market dynamic in favour of such vehicles.
The Council has amended the draft proposal and redefined the scope to ensure coherence with the public procurement directives. It has, furthermore, introduced more flexibility as regards options. The draft directive now applies to the purchase of vehicles by contracting authorities and various parties and operators, for the purposes of the Public Procurement Directives, and by operators of public passenger transport services under the Public Service Obligation (PSO) Regulation. It requires the authorities concerned either to include requirements relating to energy consumption, CO2 emissions and emissions of other pollutants in the tender specification, or include such impact in the criteria for award of the contract.
I support the general approach, which gives a choice of options for taking into account lifetime costs and also allows flexibility as to the weighting given to the lifetime costs in award criteria. Furthermore, the directive will sit well with the sustainability agenda, which would demand that the cleanest of vehicles possible always be required. Might I suggest that this directive might be an important addition to the non-trading agenda of Member States to reduce CO2 emissions in our general thrust in the climate and energy package?
The directive will apply to all vehicles purchased by government departments, local authorities and state bodies, with of course the exception of emergency vehicles, rescue and military vehicles. I have been assured that many of these bodies already factor lifecycle costs - including fuel costs - into the criteria for procurement. It is estimated that the effective cost, including emissions, would be small in overall cost terms. I am not a fan of red tape, and this proposal has no new administrative hurdles, to quote Commissioner Tajani himself. But action is needed at every level if we are to transform our economies into the low-carbon economies we so desperately need. For these reasons, I support the proposal.
(PL) Mr President, the issue we are discussing today, as you can see, unites rather than divides us in the European Parliament. We are discussing the issue of how to do our citizens a favour, and make the vehicles we use as environmentally friendly as possible.
The document we are debating is by no means perfect. It is full of compromises, which are probably a necessity at this stage of the debate. But it is undoubtedly a step in the right direction. It encourages in particular public vehicle users - local and central government authorities - to purchase environmentally-friendly vehicles. This is the great value of this directive, but more likely than not, as in many matters we have discussed in this House on road and transport safety, it is just the beginning, and not the end of the debate.
(DE) Mr President, Commissioner, ladies and gentlemen, this proposal for a directive on the promotion of clean road transport vehicles in public institutions is highly bureaucratic and impractical. It really cannot be assumed that it will have any detectable effect on the environment. There is certainly nothing wrong with the objective; moreover, we support it. We also want, however, to try everything we can to bring about a proper climate in Europe.
I cannot, however, go along with this bureaucratic approach, which actually creates more problems than it solves and does not constitute an improvement. If, as has been pointed out today on several occasions, the percentages of private cars and lorries involved are, respectively, just 1% and 6%, it can hardly be assumed that any effects are going to be felt. If the local authorities constantly have to calculate what is going to be produced by a vehicle in the course of its life and what costs it is going to give rise to and then have to make their purchasing decision in the light of these factors - and in view, too, of the objection that the directive will entail still more bureaucracy - then we are engaging in a wholesale repudiation of procurement law. What we are saying quite simply is that, now, something else is being decided. It is a fact that local authorities have to decide on the basis of price.
Because what we have here is duplicate legislation, we are creating legal uncertainty. That is a very reprehensible state of affairs, which I cannot endorse. Even the compromise designed to tone things down does not bring about any improvement. We cannot anticipate any improvement in the climate. Nor can we anticipate any reduction of bureaucracy in the near future.
Moreover, all this is happening just six months before the European elections. It is not you who needs to conduct this discussion, Commissioner. Rather, we must conduct it in the election campaign.
If I am still here in two years' time when the Commission presents its report, I can just foresee its saying: the measure has been unsuccessful; we need to tighten up the provisions. It will not see that it has made a mistake - just as it did not foresee the rejection two years ago - but will just go on to say that, as has emerged from the consideration given to the matter, passenger transport by private individuals needs now to be included. That is the objective, and I simply cannot go along with it. Our debate needs to be at grass-roots level, so the Commission also needs to be aware that, in this case, it needs to listen more to Parliament and the MEPs.
(HU) Thank you very much, Mr President. Commissioner, ladies and gentlemen, in the debate this morning we already agreed on one thing: the world is heading for an environmental disaster. We can still change course and Europe does want to make changes. Neither the financial crisis nor any other consideration can force us to give up our leading role in bringing about a more sustainable development. If we take this seriously, radical changes are needed in order to create a more environmentally aware automotive industry.
It is difficult to persuade consumers to choose more environmentally aware, but currently more expensive vehicles. However, with good regulations we can do much to help create a cleaner vehicle fleet. On the one hand, in the case of publicly funded vehicle purchases we can pay more attention to environmental considerations, setting a good example from the public sphere; on the other hand we can increase demand on such a scale that it will make the development of cleaner technologies more economical. Since this regulation is important not only for environmental protection but also as a key opportunity to maintain a strong European automotive industry, we must introduce it as soon as possible, on the widest possible scale. Thank you very much.
Mr President, this directive is very welcome because it puts legal flesh on previous proposals in the 2006 Directive and in the Commission's Action Plan on Energy Efficiency.
Public procurement has a vital role to play, not only through leading by example, but also because big contracts stimulate mass production and therefore bring down the cost of energy-efficient vehicles. Technically, too, the time is ripe for this directive. The range and speed of electric vehicles has been transformed by innovation in battery technology. Many vehicles procured by contracting authorities are fleet vehicles - which return at night to a base where they can easily be plugged in and recharged - so they are not dependent on the prior development of recharging facilities at service stations.
To conclude, I hope that this directive will serve as a stepping stone towards a comprehensive proposal on limiting CO2 emissions from commercial vehicles.
(FI) Mr President, the facts speak for themselves: 26% of all energy consumption and 24% of CO2 emissions. Energy consumption and emissions are increasing by around 2% a year.
Emissions are making the quality of the air worse in many European cities and many areas will have problems achieving the Community's air quality targets. The high costs of development have slowed down the growth in demand for low-emission vehicles, which in turn is slowing down the fall in acquisition costs, even though the assessment of the impact would suggest that the rules on reduced fuel costs would compensate for any higher acquisition costs for low-emission vehicles.
These facts regarding road transport are known to all and it is at long last time to act. The savings in costs in this proposal for a directive we are now considering is estimated to be around EUR 21.5 billion, not to speak of the benefits to the environment. Nevertheless, it is no insignificant matter how the targets set are to be achieved.
We can all recall many examples of being hit twice as the result of overlapping legislation, where ideological ambition has in the end created a bureaucratic treadmill. The rapporteur's proposals, for example, for environmentally friendly procurement labels or making improvements to existing vehicles using the criteria intended for new ones would, if they came into effect, eat into any cost benefit achieved through legislation because of the additional costs involved. This is precisely why we should not be in such a hurry in our quest to solve environmental problems.
Mr Jørgensen, however, has had good intentions and he has succeeded in many areas. Greater transparency regarding public procurement is something worth our support, as long as we ensure that information is not misused for populist intentions. Similarly, the role of public procurement as a catalyst for the environmentally friendly vehicle market is probably an inevitable one.
I nevertheless understand those here who intend to vote against this legislative proposal tomorrow. A compromise at first reading rarely meets the criteria for democracy: that is something that was made clear to us when we debated Parliament's climate and energy package, if not before.
(DE) Mr President, Commissioner, ladies and gentlemen, climate protection is the aim of us all. There are different methods, however, and they are not always recognisable at first glance. I have no objections to green procurement in cases where it makes sense. I reject this directive, anyway, aware though I am that my doing so will change little in terms of the overall outcome in Parliament. Nonetheless, I shall explain the reasons for my decision.
A first reading agreement on an important co-decision issue such as this, where more than a technical adjustment is at stake, undermines democracy. The fact is that the rapporteur, whose work I very much value, does not represent Parliament's vote but only that of a committee and it is on this basis that he deals with the Council and the Commission. Parliament is ultimately excluded.
Secondly, the directive has been amended by the compromises to such an extent that it is more or less without content, yet entails considerable bureaucratic expenditure for local authorities. Bureaucracy is not free of charge, but it is often pointless. We are in this case contributing needlessly to further dissatisfaction with Europe on the part of Europeans and our local authorities.
Since many substantial parts of the directive have been toned down, I would have wanted the Council and the Commission to withdraw the whole thing. All the issues that are still relevant have already been regulated in the European context, or else no regulation is necessary or the issue concerned would have been better resolved on the basis of subsidiarity. Withdrawal would have sent out a signal that together we are taking the removal of bureaucracy seriously.
In my area there are, for example, very many local authorities that already make the relevant decisions via the EMAS system. The money expended in this way would have done a hundred times more for climate protection if it had been spent on methods for insulating public buildings.
For me, the question arises as to whether the directive is being pursued for its own sake or in order to bring about action. Most Europeans will not understand either approach.
- (SK) I welcome the report by Mr Jørgensen, which adopts the aim of promoting clean, cheap and energy-efficient vehicles on European roads. I firmly believe that through the introduction of common rules at European level we will achieve a more positive impact on the environment. Local authorities play a key role in determining the criteria for public procurement in the area of road transport. I therefore support the proposal, under which public procurement must take account not only of procurement costs but also of consumption costs, CO2 emissions and information on atmospheric pollution over the whole life of a vehicle. I firmly believe that a clear set of environmental criteria can play a significant role in supporting the market for clean vehicles.
I also agree with the view that information on the procurement of vehicles for urban mass transport must be transparent and publicly accessible. Intensive and open dialogue between local authorities, environmental protection groups and citizens will surely contribute towards reinforcing the importance of environmental factors in the purchase of new vehicles.
- (CS) It is an important and perfectly legitimate aim to have clean vehicles, but today local authorities already have the option to include environmental considerations in contracts for public transport services. And they are doing so. The directive does not provide any new added value for the environment and it is an unnecessary administrative burden for local and regional authorities. Member States have undertaken to reduce emissions by 20 % and it would probably be better to leave it to them to decide whether to invest in home heating or other things. Just leave it to the regions. Nobody has spoken the truth here. It is really a matter of how to secure an outlet for the European car industry, which we have weighed down with demands for emission reductions. This means that it is a matter of who is going to buy expensive vehicles in a situation where consumption is falling and we are heading into recession. And yet here we are imposing another burden through this directive on local and regional authorities. I simply cannot agree to this. I therefore ask you, ladies and gentlemen, to lend your support to those of us who believe that this proposal must simply and clearly be rejected.
- (CS) Mr President, allow me, as a former local councillor to voice my rejection of the proposal under discussion. The directive is unnecessary and we do not need it, and there are several reasons for this: first it goes against the rules of the free market, secondly it interferes in the subsidiarity of local authorities who ought to be defining their own priorities, thirdly the conditions applying to public tenders already include environmental requirements and monitor vehicle emissions closely, fourthly we will achieve a minimal effect at a very high price and we will increase the administrative burden on local authorites and cause a growth in bureaucracy. It would be better to use the already stretched financial resources of local authorities on heating buildings, improving window insulation and exchanging old-style light bulbs for modern ones. That way we will achieve a far greater effect and greater savings while also protecting the environment and the climate.
(RO) This directive helps to raise the awareness of local authorities with regard to the impact which urban transport has on the environment. Member States may apply more stringent award criteria to the procurement of clean and energy-efficient vehicles than those proposed in the directive. They may also elect to purchase reconditioned vehicles or have existing vehicles modernised by fitting them with particulate traps or adapting engines to run on cleaner fuels.
I personally believe that it should be possible to purchase clean and energy-efficient road transport vehicles and to retrofit these vehicles with engines and spare parts when they have not exceeded 75% of their total lifetime mileage. The present directive does not apply to retrofitting road transport vehicles with engines and spare parts when they have exceeded 75% of their total lifetime mileage. I believe that these aspects are necessary if we are talking about an investment which should be sustainable.
(DE) Mr President, Commissioner, what is missing is quite simply a system of incentives, and Commissioner Kovács really ought to be asked about this. Would it not make sense in this area too to consider reducing amortisation periods or providing allowances or paying bonuses?
From the European Union's point of view, I could see us also supporting assistance in this area, for example within the framework of the Competition and Innovation Programme. We have the Intelligent Energy Programme and we also have the Seventh Framework Programme for Research.
What I would propose would be to be active in this area, on the one hand in the area of tax relief and, on the other, in the area of assistance. A huge amount could be achieved in this area, and I would propose that we embark on a new initiative in this connection.
Vice-President of the Commission. - (IT) Mr President, first of all, I would like to say to Mr Rübig and Mrs Ayala Sender that I will speak with the relevant Commissioners and ask them to reply to the issues that they have raised. I would like to thank all the other Members who participated in the debate, which was by no means dull, but a lively one, with sound observations, as well as some controversy, which is always good to hear.
Mr President, there are just three things that I wanted to stress in reply. The first point is that a cost/benefit analysis carried out within the context of assessing the proposal's impact indicates that the potential gains are significant, because the initial investment costs for the vehicles, which are likely to be higher, will be offset by savings made as a result of lower energy consumption and lower emissions of CO2 and other pollutants.
Secondly, including the vehicles' lifetime impact among the assessment criteria will not only not result in greater costs but might instead lead to considerable savings, both for operators and for the public.
Thirdly, the saving on fuel costs, which directly benefits the operators, by itself largely offsets any higher costs incurred at the time of purchase.
rapporteur. - (DA) Mr President, I believe that, in ten to twenty years' time, Europeans will be environmentally aware in a quite different way than at present. I absolutely believe that, by then, the idea of using taxpayers' money, that is to say the pound in people's pockets, to buy anything that is less than environmentally friendly will be unimaginable. By then, those of us who support the compromise that will be voted through tomorrow will perhaps be able to look back with pride at the time when we were involved in taking some of the first steps in the right direction. I would therefore like to say thank you again to the shadow rapporteurs who were involved in putting together the compromise. I should also like to say thank you for all the many positive comments that have been made in this House today about the negotiations that have been carried out.
I must also just comment, however, on the critical voices - and there have been some of these - that have made themselves heard. I believe it was Mr Ulmer who spoke most stridently. He said, for example, that the whole thing is too bureaucratic. Well no, it is not especially bureaucratic. It has in actual fact been done in a very easy and very flexible way. It has in actual fact been put together in such a way that the tiniest local authority or even the smallest town or region will be able to deal with these matters quite easily. There are also exemptions in areas where these are justified. He said something else too, namely that what is being done will have no influence. Ladies and gentlemen, a hundred thousand passenger cars are bought each year by public authorities in Europe. A hundred thousand - that comes to a million over ten years. You cannot say that it will have no impact if we help make purchasing greener. Of course it will have some influence. The figure for lorries is 35 000 per year and that for buses 17 000 per year. Seventeen thousand is, in actual fact, a third of all the buses purchased in any one year in Europe. Obviously, what we are doing will have a big impact. There was one thing in Mr Ulmer's speech to which I was more sympathetic, however. It was when he stated that his attitude would scarcely have any influence on the outcome of tomorrow's vote. I think that - fortunately - he is quite right about that.
The debate is closed.
The vote will take place on Wednesday, 22 October.
Written statements (Rule 142)
in writing. - (NL) Mr President, Commissioner, if we want to adopt credible climate policy - and we are, in this respect, facing crucial weeks - then the government should in the first place set a good example.
That is why this is a fine directive and we would do well to introduce it as quickly as possible. Nobody is stopping the national governments from implementing it in a year's time. This is perfectly possible.
Whilst a label at European level is not on the cards for the time being, there is nothing stopping us from coming up with initiatives at national level that raise awareness and have a canvassing effect on public opinion.
This is, after all, the whole point, namely to convince the consumer, us all, that environmentally-friendly cars are available and need not cost more than their polluting counterparts.
This is why it is important for there to be maximum openness about the purchase of these new vehicles, so that everyone, particularly at local level, can check things for themselves and make comparisons.
We too can set the right example, by for example deciding against travelling to Strasbourg or Brussels in our 4x4s, but by using an environmentally-friendly version instead, one that emits less dust and soot and less CO2, without taking anything away from your driving comfort.
in writing. - (PL) Mr President, all the initiatives taken to meet the climate change criteria outlined by the Council of Europe in March 2007, and which have been repeated in the conclusions of the current Presidency, will clearly strengthen the EU's position as the world leader in the fight against climate change.
In keeping with this, the present report has also become part of the direction of our ongoing debate, by attempting to find effective means of reducing harmful CO2 emissions.
It appears that the new impulse that will be sent by public bodies to car manufacturers is a step in the right direction. However, we must remember to strike a balance between encouraging innovation in the EU economy, and maintaining open competition among Europe's businesses. Let us hope that the motor industry will take this as a stimulus to intensify research which will lead to the faster introduction of new, environmentally friendly and energy-saving technologies.
in writing. - Climate change and depleting natural resources are important issues in our world today. This initiative is a great start to helping clean our environment and helping make Europe more sustainable in the future. This legislation is key if the EU is going to reach its goals of reducing 20% of greenhouse emissions by 2020, increasing energy efficiency by 20%, and using renewable energies for at least 20% of overall consumption.
Additionally, clean and energy-efficient cars tend to cost more. If the demand for green vehicles increases, this could cause prices to drop so that green cars would be competitive and more affordable to the consumer. It is important that we encourage all Europeans to play their part in protecting the environment.
in writing. - I welcome the recommendations in the compromise package.
It is right to challenge local authorities and public bodies to lead in sustainable, clean transport. Public procurement should be based on sustainability.
In our cities in particular, choosing efficient, green transport options will benefit citizens' health, our environment and our climate commitments and can act as a market catalyst for clean transport options. These long-term benefits should be considered by those in charge of public procurement.
We know transport is one of the areas where CO2 emissions must be reduced, and it is my hope that the revision of this directive can be signed off as soon as possible so that it can be implemented by 2010 as a support for environmentally conscious local authorities and public bodies.
(GA) I think the committee is right to challenge local authorities. We all know that transport is one area where CO2 emissions need to be reduced. This Directive would support local authorities and public bodies who value the environment. Public procurement should be based on sustainability and not only should the price be considered but all other costs such as health, environment and carbon emissions should also be taken into account.
in writing. - (RO) Launching clean and energy-efficient vehicles on the market will make a significant contribution to protecting the environment, improving air quality and making modes of transport more energy efficient by reducing pollutant emissions. The objectives of the Air Quality Directive and those suggested in the Green Paper on urban mobility will be implemented more effectively by promoting environmentally friendly public transport. At the same time, the motor vehicle industry in Japan, which is focusing its efforts greatly on manufacturing clean cars, poses a threat to the European Union market, which needs to invest more in the technological development of vehicles which emit less carbon dioxide and in promoting alternative fuels.
In order to encourage car manufacturers to continually increase the number of environmentally friendly cars they produce, consideration needs to be given, in the case of public procurement, to the costs incurred throughout the entire lifetime of the respective vehicles and their impact on the environment and public health. However, these demands will not distort competition between the public and private sectors as this will ultimately be subject to the same environmental regulations and criteria when providing public transport services.
in writing. - (DE) The proposal by the Committee on the Environment, Public Health and Food Safety for the compulsory setting of energy efficiency and emissions standards as criteria for the procurement of road vehicles by local and regional authorities disregards the principle of subsidiarity in some respects and entails, above all, unsustainable additional bureaucratic expenditure. The guarantee of 'clean and energy-efficient road vehicles' is, for example, too complex a matter to set up and implement to be of any great use. The compromise submitted does, however, somewhat simplify this bureaucratically overloaded system.
What is to be particularly welcomed in this connection is the fact that the Member States are to be given more flexibility in transposing the proposal. The de minimis principle, according to which, beneath a certain threshold, vehicles do not come within this procurement process, will do a huge amount to reduce the burden on small local authorities. The question remains, however, as to whether the hoped-for impact of this model on the private car market is in actual fact to be as great as expected, bearing in mind that the relevant market share in terms of the public procurement of commercial vehicles is a mere 6%.